Name: Commission Regulation (EC) No 2427/94 of 6 October 1994 amending Regulation (EEC) No 1728/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the Canary Islands and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: plant product;  trade;  regions of EU Member States
 Date Published: nan

 No L 259/6 Official Journal of the European Communities 7. 10. 94 COMMISSION REGULATION (EC) No 2427/94 of 6 October 1994 amending Regulation (EEC) No 1728/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the Canary Islands and establishing the forecast supply balance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 3 (4) thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 1601 /92, Commission Regulation (EEC) No 1728/92 (3), as last amended by Regulation (EC) No 1 740/94 (4), esta ­ blishes the forecast supply balance for cereal products for the Canary Islands for July, August and September 1994 only, on the basis of the quantities determined for the 1993/94 cereals year, pending the conclusions to be drawn from an examination of the additional information provided by the competent authorities and in order to ensure the continuity of the specific supply arrange ­ ments ; whereas, for the same reasons, the forecast supply balance provided for in Article 2 of Regulation (EEC) No 1601 /92 for October and November 1994 should be esta ­ blished on the basis of the quantities determined for 1993/94 ; whereas the Annex to Regulation (EEC) No 1728/92 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1728/92 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13 . (2) OJ No L 180, 23 . 7. 1993, p. 26. (3) OJ No L 179, 1 . 7. 1992, p. 104. (4) OJ No L 182, 16. 7. 1994, p. 16. 7. 10 . 94 Official Journal of the European Communities No L 259/7 ANNEX Canary Islands : supply balance for cereals for October and November 1994 (tonnes) Product CN code Canary Islands Common wheat 1001 90 25 667 Durum wheat 1001 10 667 Barley 1003 3 167 Oats 1004 167 Maize 1005 30 000 Durum wheat meal 1103 1110 717 Maize meal 1103 13 3333 Meal of other cereals 1103 19 200 Pellets 1103 21 to 1103 29 250 Malt 1107 2 750 Total 66 918